      Case: 3:18-cv-00944-bbc Document #: 188 Filed: 08/24/20 Page 1 of 1


 UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF_WISCONSIN
                                                  .0 Li . LL..)

Adam Christopher,                                   2020 AUG 214 PH 1: 39
        Plaintiff,
                                                 C!,
        V.                         Case No. 2018CV944BBC-J
                                                                1;1
Dr. Lily H. Liu, at al.,           Notice of Appeal
        Defendants.


Notice is hereby given that Adam Christopher, plaintiff in the
above named case, hereby appeals to the United States Court of
Appeals for the Seventh Circuit from the final judgment entered

in this action on the 28th of May, 2020.
                     ,
Dated on: AuGy JLj 2020.


                                               Adam Christopher, Plaintiff




                     Declaration of Inmate Filing

  Jam an inmate confined in an institution. Today,
2020, I am depositing this      Notice of Appeal
for this case in the institution's internal mail system. First-
class postage is being prepaid either by me or by the institution
on my behalf. I declare under penalty of perjury that the fore-

going is true and correct, per 18 USC § 1746.




                                                     Adam Christopher
